Citation Nr: 1822669	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-21 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim for service connection for left hip osteoarthritis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depressive disorder.

4.  Entitlement to service connection for a bilateral foot disorder.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a lumbar spine disability.  


8.  Entitlement to service connection for a right hip disorder.

9.  Entitlement to a compensable rating for urethritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) from the May 2010 and November 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2017, the Veteran and his spouse testified regarding these matters at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.

During the November 2017 hearing, the Veteran's representative indicated that additional evidence would be submitted following the hearing, to include DBQs (Disability Benefits Questionnaires) that addressed the severity and etiology of the Veteran's disorders.  The VLJ granted a 60 day period in which the record would remain open, allowing the Veteran to submit the additional evidence.  To date, no additional medical evidence has been associated with the claims file.  

In a July 2010 statement (Notice of Disagreement), the Veteran discussed his symptoms associated with voiding dysfunction and erectile dysfunction.  He also stated that his exposure to radiation while in service "caused" his condition.  As the Veteran's symptoms associated with voiding dysfunction and erectile dysfunction have been shown to be potentially due to benign prostate hypertrophy, the Board finds that the Veteran's statements, in connection with the medical evidence of record, have raised a new claim, (i. e., entitlement to service connection for benign prostate hypertrophy, to include as due to radiation exposure).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9 (b) (2017).

The issues of entitlement to: (1) service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depressive disorder; 
(2) service connection for a bilateral foot disorder; and (3) a compensable rating for urethritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed December 1988 rating decision denied service connection for PTSD. 

2.  The evidence received since the December 1988 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD.

3.  An unappealed April 2009 rating decision denied service connection for left hip osteoarthritis. 

4.  The evidence received since the April 2009 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for left hip osteoarthritis.

5.  The Veteran has currently diagnosed tinnitus and bilateral sensorineural hearing loss as defined by VA regulation.

6.  The Veteran was exposed to acoustic trauma to both ears during service.

7.  Symptoms of bilateral hearing loss and tinnitus were not chronic in service, did not manifest to a compensable degree within one year of separation, and were not continuous since service separation. 

8.  The Veteran's hearing loss and tinnitus was not incurred in service and is not otherwise related to service. 

9.  The Veteran has currently diagnosed lumbar spine and right hip degenerative joint disease (DJD).

10.  Symptoms of lumbar spine and right hip DJD were not chronic in service, did not manifest to a compensable degree within one year of separation, and were not continuous since service separation. 

11.  The Veteran's DJD of the lumbar spine and the right hip was not incurred in service and is not otherwise related to service. 


CONCLUSIONS OF LAW

1.  The December 1988 rating decision, which denied the claim for service connection for PTSD, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017). 

2.  The evidence received subsequent to the December 1988 rating decision is new and material; the claim for service connection for PTSD is reopened.  38 U.S.C. 
§ 5108 (2012); 38 C.F.R. §§ 3.156 (a) (2017).

3.  The April 2009 rating decision, which denied the claim for service connection for left hip osteoarthritis, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R.  § 20.1103 (2017). 

4.  The evidence received subsequent to the April 2009 rating decision is not new and material; the claim for service connection for left hip osteoarthritis is denied.  
38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (a) (2017).

5.  The criteria for service connection for bilateral hearing loss have not been met. 
38 U.S.C. §§ 1110, 5107, 7104 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

6.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. 
§§ 1110, 5107, 7104 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

7.  The criteria for service connection for DJD of the lumbar spine have not been met.  38 U.S.C. §§ 1110, 5107, 7104 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

8.  The criteria for service connection for DJD of the right hip have not been met.  38 U.S.C. §§ 1110, 5107, 7104 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).




	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

    New and Material -Laws and Analysis (PTSD and Left Hip)

The Veteran was initially denied service connection for PTSD by the RO in a December 1988 rating decision because there was no indication that he had PTSD.  Further, an April 2009 rating decision denied service connection for left hip osteoarthritis as there was no indication that the Veteran's disorder was related to service.  The Veteran was notified of the rating decisions, but did not appeal the decisions, nor was new and material evidence received within a year of notification of the respective rating decisions.  As such, the December 1988 and April 2009 rating decisions became final.  38 U.S.C. § 7105; 38 C.F.R. §§  3.156(b), 20.1103.

A claim will be reopened in the event that new and material evidence is presented.  38 U.S.C. § 5108.  Because the December 1988 and April 2009 rating decisions were the last final disallowances, the Board must review all of the evidence submitted since that rating decisions to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108. 

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Section 3.156(a) provides as follows: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
The evidence of record at the time of the December 1988 rating decision consisted of the Veteran's service treatment records, outpatient treatment records, and the Veteran's statements.  At the time of the April 2009 rating decision, the evidence also included December 2008 and April 2009 VA examination reports, and VA treatment records from June 2000 to March 2009.

The evidence received subsequent to the December 1988 rating decision includes, in pertinent part, VA treatment records dated in July 2010, which show an AXIS I diagnosis of PTSD.  In an October 2010 VA treatment record, it was noted that the Veteran had AXIS I diagnosis of sustained, full remission PTSD, which suggests that the Veteran did, at some point, have a diagnosis of PTSD.  Further, new evidence includes an October 2010 statement from the VA medical director at SARP, which noted that the Veteran had PTSD.

The Board finds that this evidence is new and material within the meaning of applicable law and regulations because it is probative of the issue at hand.  The VA treatment records dated in 2010 and the October 2010 statement from the VA medical director at SARP are new, as such evidence was not of record prior to the issuance of the December 1988 rating decision.  Moreover, these records are material as they relate to the unestablished element of a current disability.  

Accordingly, the Board finds that the newly added evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for PTSD.  38 C.F.R. § 3.156 (a).  As such, the claim for service connection for PTSD reopened.  The reopened claim will be further addressed in the remand portion of this decision.

Regarding the claim for service connection for left hip osteoarthritis, the claim was initially denied in the April 2009 rating decision because there was no indication that the left hip disorder was related to service.  An April 2009 VA examination report provided a negative nexus opinion as it pertained to the left hip.  

The evidence received since the April 2009 rating decision includes a September 2011 VA hip examination report.  Notably, the September 2011 VA examination report mostly addressed the nature and etiology of the Veteran's right hip disorder.  Regarding the left hip, the Veteran reported having left hip pain since his 2nd back surgery.  The etiology opinion only addressed the Veteran's right hip disorder. 

The remaining evidence of record since the April 2009 rating decision does not relate to the unestablished element of a nexus.  The Veteran's contentions during the November 2017 Board hearing that his left hip disorder is due to an in-service fall are essentially duplicative of evidence previously considered by the RO in the April 2009 rating decision.  

In sum, although the September 2011 VA medical opinion is new evidence, the Board finds it is not material to reopen the Veteran's claim as it does not relate to an unestablished fact necessary to substantiate the claim of service connection for a left hip disorder.  The Board must, therefore, deny reopening the Veteran's claim for service connection for the left hip disorder.

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


Service Connection Analysis for Bilateral Hearing Loss 
and Tinnitus

The Veteran contends that his bilateral hearing loss and tinnitus are the result of his in-service noise exposure.  In an August 2010 statement, the Veteran indicated that he was seeking service connection for tinnitus.  He reported that the constant firing in the field affected his hearing.  The Veteran did not report any details regarding his claimed tinnitus or the onset thereof. 

The Veteran's service personnel records reflect a military occupational specialty (MOS) of infantry and the Veteran has stated that he was exposed to loud noises during service.  The Board finds that the Veteran was exposed to loud noise in service.

Next, the Board finds that the Veteran has a sensorineural hearing loss "disability" in both ears that meets the criteria of 38 C.F.R. § 3.385.  Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that a veteran may establish the required nexus between current hearing loss disability and his term of military service if he can show by competent evidence that his hearing loss disability resulted from the in-service acoustic trauma even where the hearing loss disability does not arise in service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In an October 2010 VA audiological examination, the Veteran's auditory threshold at 4,000 Hertz was 40 decibels or greater.  As such, the Board finds that the Veteran has currently diagnosed sensorineural hearing loss disability in both ears.

The Board also finds that the Veteran has a current tinnitus disability.  In the November 2017 Board hearing, the Veteran indicated that he had tinnitus in both ears.  The Veteran is competent to describe observable symptoms such as ringing in the ears and loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

Notwithstanding the current disabilities, the Board finds that symptoms of bilateral hearing loss and tinnitus were not chronic during active service.  During a February 1970 Report of Medical Examination, conducted at service separation, the Veteran had normal hearing.  Specifically, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
n/a
5
LEFT
15
0
5
n/a
10

Further, in a February 1970 Report of Medical History, completed by the Veteran at service separation, he specifically checked "NO" as to having ear trouble or hearing loss.  Service treatment records also do not contain any complaints or diagnoses of hearing loss or tinnitus.  For these reasons, the Board finds that the Veteran's bilateral hearing and tinnitus were not chronic in service.

The Board has also finds that the evidence of record does not establish any clinical manifestations of hearing loss or tinnitus to a degree of 10 percent or more within the applicable time period; as such, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  See 38 C.F.R. 
§ 3.307(a)(3).

The Board next finds that symptoms of bilateral hearing and tinnitus have not been continuous since service separation.  Although the Veteran testified that he noticed hearing loss and ringing in the ears when he was first released from service, post-service VA treatment records are negative for complaints of tinnitus or hearing loss prior to 2010.  The Board finds that this long lapse of time between service separation and a diagnosis of hearing loss or tinnitus is a factor that weighs against a finding that the Veteran's bilateral hearing loss or tinnitus is related to service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

Further, the Board observes that the Veteran filed claims for service connection in 1970, 1971, 1988, and 2008 for various disabilities; however, he did not, file a claim for hearing loss or tinnitus at those times.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, the Veteran takes action regarding another claim, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA claim, and he followed that procedure in other instances where he believed he was entitled to those benefit.  Thus, the Veteran's inaction regarding a claim for his bilateral hearing loss and tinnitus, when viewed in the context of his action regarding his other claims, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain hearing loss or tinnitus in service and a lack of symptomatology at the time he filed the other claims.  The Board finds that symptoms of hearing loss and tinnitus have not been continuous since service separation.

The Board next finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed bilateral hearing and tinnitus are not related to active service.  The Veteran was afforded an October 2010 VA audiological examination where the examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  During the evaluation, the Veteran denied any history of occupational or recreational noise exposure.  The examiner then opined that the Veteran's hearing loss was not related to service.  In support of this opinion, the examiner stated that the Veteran's hearing was well within normal limits in both ears at service discharge.  Further, the examiner stated that there was no medical evidence that supported the delayed onset to noise-induced hearing loss. 

Regarding tinnitus, the Veteran denied any current complaints of tinnitus.  The examiner specifically indicated that the Veteran "does not report having had this condition."  

The Board finds the October 2010 VA medical opinion to be probative, as the examiner reviewed the Veteran's claims file, addressed his service treatment records, and provided an opinion supported by a clear and thorough rationale.  See Prejean, 13 Vet. App. at 448-9.  As such, the Board finds that the October 2010 VA medical opinion weighs against a finding that the Veteran's hearing loss and tinnitus are etiologically related to service. 

The Board also considered the Veteran's statements purporting to relate his currently diagnosed hearing loss and tinnitus to in-service acoustic trauma.  However, as a lay person, the Veteran is not shown to possess the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Sensorineural hearing loss and tinnitus are medically complex disease processes because of their multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Such competent evidence has been provided by the October 2010 VA audiologist who reviewed the in-service audiometric results and the Veteran's claims file.  Here, the Board attaches greater probative weight to the highly probative VA audiology opinion than to the Veteran's lay statements.  See Cartright, 2 Vet. App. at 25.

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for bilateral hearing and tinnitus, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


Service Connection Analysis for Lumbar Spine and Right Hip Disorders

The Veteran also contends that his currently diagnosed lumbar spine and right hip disabilities are related to falls sustained in service and his work duties during service.  

Initially, there is evidence of a current disability.  The Veteran is diagnosed with DJD of the right hip, as well as DJD of the lumbar spine and a herniated disc of the lumbar spine.  See September 2011 VA examination report.  

The Board however finds that symptoms of DJD of the lumbar spine and right hip were not chronic during active service.  Service treatment records include a January 1970 treatment note where it was indicated that the Veteran jumped and landed flat on his feet.  The Veteran had tenderness in the left foot.  No reports of back pain or hip pain were noted.  In a June 1969 service treatment record, the Veteran reported that he fell and hurt both of his lower legs.  He reported pain and soreness when walking.  No specific details pertaining to the fall were noted.  Following service treatment records are absent for any complaints or treatment for a spine or right hip disorder.  Further, during a February 1970 Report of Medical Examination, conducted at service separation, a clinical evaluation of the Veteran's spine and lower extremities was normal.  In a February 1970 Report of Medical History, completed by the Veteran at service separation, he specifically checked "NO" as to having back trouble of any kind or having any bone or joint deformity.  For these reasons, the Board finds that the Veteran's symptoms of DJD of the lumbar spine and of the right hip were not chronic in service.

The evidence of record also does not establish any clinical manifestations of DJD of the lumbar spine or of the right hip to a degree of 10 percent or more within the applicable time period; as such, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  See 38 C.F.R. § 3.307(a)(3).

The Board next finds that symptoms of DJD of the lumbar spine and right hip have not been continuous since service separation.  Post-service VA treatment records include an April 2001 Pain Initial Assessment Note, which indicated that the Veteran began having back pain in 1999 after being hit by a tractor-trailer.  He had lumbar spine surgery in 1999 and then again in 2000.  During the April 2001 assessment, the Veteran also described his pain as "constant, nagging, irritating" with shooting pain, described as "electrical" to the right leg.  Importantly, these treatment records do not demonstrate that the Veteran's back or right hip pain began in service.  For these reasons, the Board finds that symptoms of DJD of the lumbar spine and right hip have not been continuous since service separation.  

Moreover, the weight of the evidence demonstrates that the Veteran's currently lumbar spine disorder and the right hip disorder are not related to active service.  The Veteran was afforded a September 2011 VA examination.  The examiner diagnosed the Veteran with DJD of the lumbar spine and a herniated disc, both initially diagnosed in 1999.  The examiner also diagnosed the Veteran with right hip DJD, first diagnosed in 1998.  During the evaluation, the Veteran reported that his back pain began in service as a result of frequently carrying the base plate of an 81mm mortar.  He denied receiving any treatment in service for his low back pain.  Following service separation, the Veteran reported that he had several surgeries to his low back, with the first in 1999 and then in 2000, and the last in 2011.  Also, the Veteran reported that he had no right hip pain for the past 12 months.  The examiner noted that a review of all electronic VA medical records showed that he first complained of right hip pain in October 1998.  At that time, he was found to have right leg radiculopathy.   

After a review of the claims file and after performing a physical examination, the September 2011 VA examiner opined that the Veteran's lumbar spine and right hip disorders were not related to service.  Regarding the spine, the examiner stated that service treatment records did not show any complaints of low back pain after jumping and landing on his feet.  On service separation, the Veteran also did not complain of back pain.  Further, the examiner noted that there was no record of chronic back pain after service until the Veteran was involved in the motor vehicle accident in 1998.  

Regarding the right hip, the September 2011 VA examiner stated that service treatment records showed no complaints of right hip pain after the falls in 1969 and 1970.  Further, the Veteran did not report any right hip symptoms on his separation physical.  Instead, he first complained of his right hip in 1998, which the examiner noted was more than 20 years after service.  In addition, the imaging results did not show posttraumatic changes.  Most significant is the fact that, according to the examiner, hip pain after trauma would have appeared earlier than 28 years after service.  The inference is that if the Veteran had sustained injury to the hip after the in-service falls, relevant complaints would have shown much earlier than 28 years after service separation.

The Board finds the September 2011 VA medical opinion to be probative, as the examiner reviewed the claims file, addressed service treatment records, and provided opinions supported by clear and thorough rationale.  See Prejean, 13 Vet. App. at 448-9.  As such, the Board finds that the VA medical opinion weighs against a finding that the Veteran's lumbar spine and right hip disorders are etiologically related to service. 

The Board also considered the Veteran's statements purporting to relate his currently diagnosed lumbar spine and right hip disorders to service.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of DJD.  See Kahana supra.  Such competent evidence has been provided by the September 2011 VA examiner who reviewed the in-service treatment records and post-service treatment records.  Here, the Board attaches greater probative weight to the VA examiner's opinions than to the Veteran's statements.  See Cartright, 2 Vet. App. at 25.

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for DJD of the lumbar spine and of the right hip, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened; to this extent only, the appeal is granted.

New and material evidence has not been received, and the Veteran's claim for service connection for a left hip disorder is not reopened.

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for DJD of the lumbar spine is denied. 

Service connection for DJD of the right hip is denied.


REMAND

Psychiatric Disorders

The Veteran maintains that he has a psychiatric disorder that is related to service in the DMZ in Korea.  The Veteran has also maintained that his psychiatric disorders may be secondary to his joint disability claims (not currently service connected disabilities).  Despite various psychiatric diagnoses, to include PTSD, depressive disorder, and anxiety disorder, the Veteran has not been afforded a VA examination.  Accordingly, a remand is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Bilateral Foot Disorder

On August 6, 2012, Congress enacted the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.  Section 501 of the Act amends 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  Section 501 is applicable to claims in which a substantive appeal is filed on or after February 2, 2013.
In this case, a Statement of the Case was issued in June 2013, and the Veteran filed his substantive appeal on June 2013.  Subsequently, additional evidence was associated in the record, including a June 2015 VA bilateral foot examination and corresponding medical opinion.  The Board recognizes that, although the Veteran's substantive appeal was received after February 2, 2013, the automatic waiver provision does not apply because this additional evidence was obtained by VA and was not submitted by the Veteran.  Therefore, the issue of entitlement to service connection for a bilateral foot disorder must be remanded to allow for AOJ consideration of the June 2015 VA examination report.

Urethritis 

In his March 2010 claim for an increased rating, the Veteran indicated that his urethritis condition had increased in severity, to include symptoms of frequent urination, intense urge to urinate, and other symptoms relating to his bladder, sexual intercourse, and genitalia.  The Veteran reported similar symptoms during the November 2017 Board hearing.  

The Veteran's urethritis is rated under Diagnostic Code 7512, (for chronic cystitis), which provides for rating as voiding dysfunction.  Further, and as provided in 
38 C.F.R. § 4.115 (b)) consideration may also be given to alternately the disability as urinary frequency, obstructed voiding, and urinary tract infection.

The Veteran was last afforded a VA genitourinary examination in April 2010.  The examiner performed an examination and discussed the Veteran's symptoms; however, it was indicated that the Veteran's urethritis had resolved.  Instead, the examiner diagnosed the Veteran with benign prostate hypertrophy (BPH).  The examiner further opined that the Veteran's BPH was not related to his service-connected urethritis, but instead, was due to age.  

As discussed in the Introduction section above, in a July 2010 statement (Notice of Disagreement), the Veteran discussed his symptoms associated with voiding dysfunction and erectile dysfunction.  He also stated that his exposure to radiation while in service "caused" his condition.  As the Veteran's symptoms may be due to BPH (and not urethritis), and because the Veteran has essentially raised a new claim, the issue of service connection for BPH, to include as due to radiation exposure, has been referred to the AOJ as addressed in the Introduction section above. 

During the Board hearing, the Veteran testified that he did have a current diagnosis of urethritis and that his symptoms had worsened.  See id at pg. 4.  As the Veteran reports having a current diagnosis of urethritis, the Board finds that a remand is warranted to assist in determining the nature and current severity of his disability.

Accordingly, the case is REMANDED for the following actions:
  
1.  Obtain updated VA treatment records from June 2013 to the present and associate them with the electronic claims file.

2.  Contact the Veteran to obtain any additional and necessary information regarding his claimed stressors.  

3.  Then, schedule the Veteran for a VA psychiatric examination to assist in determining the nature and etiology of his claimed psychiatric disorder(s), including PTSD.  Following review of the relevant evidence in the record, and any tests deemed necessary, the examiner should provide the following opinions:
   
(a) List all of the Veteran's psychiatric disorders diagnosed since the date of claim.

(b)  Determine whether the Veteran has a diagnosis of PTSD under DSM criteria and, if so, whether it is at least as likely as not (50 percent probability or higher) due to the verified in-service stressor.  

(c) For each diagnosis (aside from PTSD), state whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed psychiatric disorder(s) is related to a disease or injury during service.

All opinions are to be accompanied by a rationale consistent with the evidence of record.

4.  Schedule the Veteran for a VA genitourinary examination in order to assess the current severity of his urethritis.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.

5.  Then, readjudicate the remaining claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


